ITEMID: 001-100481
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ALEKSANDR LEONIDOVICH IVANOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1981 and is serving a prison term in the Ryazan Region.
6. The applicant was a student of a State University, which trained law enforcement officers. On 3 March 2001 the applicant was arrested on suspicion of murder. By a judgment of 23 April 2002, the Omsk Regional Court convicted the applicant of theft and murder, and sentenced him to seventeen years' imprisonment. On 10 April 2003 the Supreme Court of the Russian Federation upheld the judgment.
7. From 5 to 13 March 2001 the applicant was detained in a temporary detention centre in the town of Omsk. From 14 March 2001 to 10 June 2003 the applicant was detained in Omsk remand centre no. 55/1.
8. According to the applicant, he was kept in the remand centre in cell no. 163 (designed for eight persons) together with at least twenty other inmates. Owing to an insufficient number of beds, they had to sleep in shifts. The cell windows were covered with metal shutters that barred access to natural light and air. In 2003 the applicant was kept in the cell together with eight to ten other persons.
9. The applicant subsequently indicated that in 2001-02 he had been afforded less than two square metres of living space in the cell. The toilet was not separated from the living area. In the absence of any ventilation, the smell spread into the cell. He also alleged that on the days of court hearings in April 2001 he had to get up at 4 a.m. and was taken back at 8 p.m. without any food or drink.
10. The applicant was kept in the remand centre from 15 March 2001 to 10 June 2003. The applicant was placed in cell no. 163, which measured twenty-one square metres and had five beds. This cell was assigned to former law enforcement officers, who had to be kept separately from the other (potentially hostile) detainees. With reference to certificates issued in February 2008 by the acting director of the remand centre, the Government stated that this cell had accommodated three to five detainees during the relevant periods. In support of the above, the Government enclosed statements made in 2008 by three officers serving in the remand centre, who confirmed that the above information was correct and that the conditions of the applicant's detention during the relevant periods had been appropriate. The Government also enclosed a statement made in 2008 by a convict who had been detained in cell no. 163 from April to July 2001. This person stated that during that period there had been five beds and only four detainees and that the material conditions had been acceptable. A similar statement was made in 2008 by another detainee who had been kept in that cell from December 2002 to February 2003.
11. From 30 August to 4 September 2002 the applicant was also kept in cell no. 53, which measured 4.8 square metres and had one bed.
12. According to the Government, the applicant was provided with an individual bed and bedding in both cells. He had access to a shower once a week. He had daily outdoor walks. The metal shutters on the cell window(s) were aimed at preventing inter-cell communication and did not impede access to natural light. The works for removing the shutters were carried out between November 2002 and March 2003.
13. On the days when investigative measures were carried out or hearings were held (June 2001 – September 2002), the applicant had had to get up 6 a.m. and was taken back to the cell before 10 p.m. On those days, he had been fed and had also been able to take food bought by him or received from next of kin.
14. As can be seen from the certificate submitted by the Government, the cell record cards for October 2000 – October 2002 were destroyed on 8 August 2004 after the expiry of the one-year retention period. The registers concerning the population of the remand centre between July 2001 and December 2003 were destroyed on 30 August 2004 after the expiry of the one-year retention period.
15. The following data is given on one of the certificates submitted by the director of the remand centre. The “maximum design capacity” of the remand centre was 1,025 detainees. Between December 2002 and 2004 the design capacity went up to 1,515 detainees owing to the construction of new buildings. As can be seen from another certificate, in 2001 the remand centre accommodated an average of 2,685 persons (to 2,887 beds); in 2002 the figure was 1,999 persons (to 2,305 beds) and in 2003 there were 1,905 persons (to 2,305 beds).
16. The applicant complained to the prosecutor's office of the Omsk Region alleging that he had been ill-treated at the temporary detention centre and that his state of health had deteriorated while in detention. On 11 April 2001 the prosecutor's office rejected his complaints as unfounded. By a letter of 18 December 2003, the prosecutor's office rejected the applicant's further complaint concerning conditions of detention and stated, in particular, that his state of health had been satisfactory, except for a slight deterioration of his eyesight.
17. In February 2004 the applicant complained to the Regional Department for the Execution of Sentences about the allegedly degrading conditions of his detention, referring in particular to the overpopulation in the remand centre and lack of access to natural light and airflow in the cells. By a letter of 2 March 2004, the Penitentiary Office acknowledged the overpopulation problem in “certain cells” in the remand centre in 2001 and 2002 and stated that in 1999 the metal shutters had been partly removed from the cell windows and had been completed removed in March 2003.
VIOLATED_ARTICLES: 3
